Citation Nr: 0122982	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and C.F.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1965 to August 
1969.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1993 RO rating decision that denied service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.  In January 1999, the Board remanded the 
case to the RO in order to schedule the appellant for a 
hearing before a member of the Board traveling to the RO 
(travel board hearing).  The appellant failed to report for a 
travel board hearing scheduled for her in March 2001 and the 
case was subsequently returned to the Board.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095,-7096,-7098 (Fed. Cir. Aug. 
16, 2001).  In that decision the Federal Circuit directed the 
Department to conduct expedited rulemaking which will either 
explain why certain regulations--38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106--are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), redefined VA's duty to assist a claimant in the 
development of a claim.  In this case, there is additional VA 
duty to assist the appellant in the development of her claim 
for service connection for the cause of the veteran's death.

A death certificate shows that the veteran died on March [redacted], 
1993, at the Union Hospital in Lynn, Massachusetts.  He was 
dead on arrival at the hospital and the cause of death was 
arteriosclerotic cardiovascular disease.  It was noted that 
an autopsy was performed and the death certificate was signed 
by Dr. Gerald Feigin.

Private medical records show that the veteran was seen at the 
emergency room of the Union Hospital on March 10, 1993, for 
alcoholism and that he refused admission to a detoxification 
unit.  A report dated on March [redacted], 1993, notes that he was 
found in an unresponsive state on the floor of his home by 
his brother.  It was noted that he was obviously dead and the 
diagnosis was cardiac arrest possibly secondary to drug 
overdose.

In letters dated in March and July 1995, the RO asked Dr. 
Feigin to submit reports of his treatment of the veteran, 
including the autopsy protocol.  In a letter dated in July 
1995, the RO notified the appellant of the unsuccessful 
effort to obtain information from Dr. Feigin and suggested 
that she might want to obtain this information from him for 
submission in the development of her claim for service 
connection for the cause of the veteran's death.  A review of 
the record does not show receipt of replies to this 
correspondence from Dr. Feigin or the appellant.

In light of the above, the duty to assist the appellant in 
the development of her claim for service connection for the 
cause of the veteran's death includes making additional 
efforts to obtain the autopsy protocol.  The RO should again 
notify the appellant of the inability to obtain information 
from Dr. Feigin and the further action that will be taken 
with regard to her claim.  The RO should also contact Dr. 
Feigin and the Union Hospital to obtain the requested 
evidence.

The record shows that service connection was in effect for 
depressive reaction with post-traumatic stress disorder 
(PTSD) features (previously depressive reaction in a schizoid 
personality with superimposed psychophysiologic 
gastrointestinal reaction), rated 100 percent.  The above 
evidence raises a claim for secondary service connection for 
alcohol and drug abuse due to the service-connected 
psychiatric disability.  This claim is "inextricably 
intertwined" to the appellant's claim for service connection 
for the cause of the veteran's death and this matter should 
be adjudicated in conjunction with the claim for DIC.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  DIC may be awarded 
based on secondary service connection for alcohol and drug 
abuse and this matter is not affected by the holding of the 
Federal Circuit in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001); VAOPGCPREC 7-99.  

A private medical report dated in May 1995 cites various 
medical literature to support the suggestion that 
psychological factors and PTSD increase the risk for 
hypertension.  It is the determination of the Board that the 
veteran's records should be reviewed by appropriate 
physicians in order to obtain opinions as to the etiology of 
any drug and alcohol abuse, including any relationship to the 
service-connected psychiatric disability, and an opinion as 
to the etiology of the arteriosclerotic cardiovascular 
disease that caused his death.

The overall evidence also suggests the possibility that the 
veteran may have neglected the treatment of his 
arteriosclerotic cardiovascular disease because of his 
service-connected psychiatric disability.  In this regard, 
the medical reports of his treatment prior to his death would 
be relevant.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's 
treatment or treatment for heart problems 
since service, and for psychiatric 
problems since 1992.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the appellant, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should notify the appellant of 
the unsuccessful efforts to obtain 
evidence from Dr. Feigin, including the 
autopsy protocol, and explain to her the 
importance of this information.  The RO 
should notify her of the efforts made to 
obtain these records, and describe the 
further action that will be taken on her 
claim for service connection for the 
cause of the veteran's death.

3.  The RO should contact Dr. Feigin 
(again) and the Union Hospital to obtain 
records of his treatment of the veteran, 
and the autopsy protocol.

4.  The veteran's claims folders should 
be sent to a VA medical facility for 
review by appropriate professional(s) in 
order to obtain opinions as to the 
etiology of any alcohol and drug abuse, 
and as to the etiology of the 
arteriosclerotic cardiovascular disease.  
The medical specialists should state 
whether it is at least as likely as not 
that the any alcohol and drug abuse or 
arteriosclerotic cardiovascular disease 
were caused or increased by the service-
connected psychiatric disability.  The 
reviewer(s) should support the opinions 
by discussing medical principles as 
applied to the specific medical evidence 
in this case.  

5.  After the above development, the RO 
should review the claim for service 
connection for the cause of the veteran's 
death, including whether the service-
connected psychiatric disability 
contributed substantially or materially 
to his death, and adjudicate the claim 
for secondary service connection for 
alcohol and drug abuse in conjunction 
with the claim for service connection for 
the cause of the veteran's death.  If 
action remains adverse to the appellant, 
an appropriate supplemental statement of 
the case should be sent to her and her 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




